Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11 are directed to a thermoplastic resin composition and a molded article made therefrom.  The resin composition comprises 60 to 70% by weight of a first copolymer including a unit derived from an aromatic vinyl-based monomer and a unit derived from a vinyl cyan-based monomer; 10 to 20% by weight of a second copolymer including a unit derived from an alkyl (meth)acrylate-based monomer, a unit derived from an aromatic vinyl-based monomer, and a unit derived from a vinyl cyan-based monomer; a third copolymer including a conjugated diene-based polymer with an average particle diameter of 0.25 to 0.35 um, a unit derived from an aromatic vinyl-based monomer, and a unit derived from a vinyl cyan-based monomer; and a fourth copolymer including a conjugated diene-based polymer with an average particle diameter of 0.05 to 0.15 um, a unit derived from an aromatic vinyl-based monomer, and a unit derived from a vinyl cyan-based monomer.  The closest prior art of record, Park et al. (US 2016/0319128), teaches a composition comprising a first acrylonitrile-butadiene-styrene graft copolymer (third copolymer) with the rubber polymer having an average particle diameter of about 230 to about 380 nm (0.23 to 0.38 microns) (¶47, 48), a second acrylonitrile-butadiene-styrene graft copolymer (fourth copolymer) with the rubber polymer having an average particle diameter of about 60 to about 200 nm (0.06 to 0.20 microns) (¶53, 54), a styrene-acrylonitrile copolymer (first copolymer) (¶62), and a methyl methacrylate-styrene-acrylonitrile copolymer (second copolymer) (¶71).  However, Park et al. also teaches the inclusion of about 65% by weight to about 85% by weight of a polycarbonate (¶13).  This is the majority resin within the composition and its presence does not allow for the claimed amounts of the first copolymer and the second copolymer within the disclosed composition.  Therefore, Park et al. does not teach or render obvious the instant claims.  Further, no other prior art of record teaches or renders obvious the claims.  Claims 1, 11, and their dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767